

117 HJ 53 IH: Proposing an amendment to the Constitution of the United States to prohibit the use of slavery and involuntary servitude as a punishment for a crime.
U.S. House of Representatives
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA117th CONGRESS1st SessionH. J. RES. 53IN THE HOUSE OF REPRESENTATIVESJune 17, 2021Ms. Williams of Georgia (for herself, Ms. Bush, Ms. Bass, Ms. Norton, Mr. Johnson of Georgia, Mr. Danny K. Davis of Illinois, Mr. Huffman, Ms. Adams, Mr. Carson, Ms. Clark of Massachusetts, Mr. Cleaver, Mr. Foster, Ms. Pressley, Mrs. Watson Coleman, Mr. Green of Texas, Ms. Lee of California, Mrs. Hayes, and Mr. Torres of New York) submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to prohibit the use of slavery and involuntary servitude as a punishment for a crime.That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States:  —Neither slavery nor involuntary servitude may be imposed as a punishment for a crime..